Citation Nr: 0945909	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected foot 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1980 to 
June 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

This case was previously before the Board in January 2008 
when it was remanded for the Veteran to be afforded a hearing 
before a Veterans Law Judge.  In July 2008, the Veteran 
testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing 
is associated with the claims folder.  This case was again 
before the Board in November 2008 when it was remanded for 
further development.  The required development having been 
completed, this case is appropriately before the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is an approximate balance of positive and negative 
competent evidence regarding whether the lumbar spine 
disorder is related to service and whether it is proximately 
due to or permanently aggravated by the Veteran's service-
connected foot conditions.


CONCLUSION OF LAW

The lumbar spine disorder is related to service and is 
proximately due to or permanently aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Allen v. Brown, 7 Vet. App. 439.  
This had not been VA's practice, which suggests that the 
recent changes amount to a substantial change.  See Allen, 7 
Vet. App. at 447-449.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for a 
lumbar spine disorder, to include as secondary to service-
connected foot conditions.  The Veteran contends that his 
current lumbar spine disorder is due to lifting heavy spools 
of wire while in service and an incident where the Veteran 
fell off of the back of a jeep in service or, in the 
alternative, due to or permanently aggravated by his service-
connected foot conditions.  The Board notes that the 
Veteran's military occupational specialty was tactical wire 
operations specialist (36K10).  The Board finds the Veteran's 
reports of lifting heavy spools of wire in service credible 
based upon the Veteran's military occupational specialty.

The Veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment of any back disorder.  
Upon examination at separation from service in April 1983 the 
Veteran's spine and musculoskeletal system were noted to be 
normal.  In addition, the Veteran did not report any back 
disorder in his Report of Medical History at separation from 
service.

The Veteran indicates that he has had back pain since service 
that has increased in severity.  The Board notes that the 
Court has held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  The Board, therefore, finds 
that the Veteran is competent to report pain in his back 
during and after service.

In VA treatment records dated June 2005 to July 2005 the 
Veteran was noted to complain of back pain that radiated down 
the left leg.  In a VA treatment note, dated in July 2005, 
the Veteran was noted to complain of back pain and was 
diagnosed with lumbar radiculopathy.  In July 2005 the 
Veteran underwent an x-ray of the back.  The x-ray revealed 
no abnormalities of the lumbar spine.  In an October 2005 VA 
treatment note, the Veteran was noted to complain of low back 
pain.  The Veteran was diagnosed with low back pain.

In a November 2005 VA treatment note the Veteran was 
diagnosed with degenerative lumbar disc changes at L4-L5 and 
L5-S1 with intermittent radicular symptoms in the left leg.  
That same month the Veteran was afforded a magnetic resonance 
imaging (MRI) scan of the back that revealed that the Veteran 
had very slight right paramedian posterior disc herniation of 
the L3-L4, generalized non-focal posterior disc protrusion 
with moderate stenosis of the spinal neural foramina 
bilaterally of the L4-L5, and left posteriorlateral disc 
herniation with severe stenosis of the spinal neural foramina 
bilaterally of the L5-S1.  In February 2006 the Veteran was 
treated for low back pain.  The Veteran reported that he 
first hurt his back in service when he fell out of a jeep.  
He indicated that he has had back pain ever since the 
incident.  He stated that he has back pain which radiates 
down his left leg.  In a May 2006 VA treatment note the 
Veteran's treating physician rendered the opinion that the 
Veteran's low back pain and osteoarthritis was attributed, in 
part, to the Veteran's service-connected flat feet.  The 
Board notes that the Veteran continues to be treated for low 
back pain by VA.

In May 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran reported that 
he started experiencing back pain after lifting heavy spools 
of wire while serving as a wire man in service.  He 
complained of constant aching pain in the lower back, which 
flares up on heavy lifting, with radiation along the lateral 
aspect of the left thigh.  The Veteran stated that his back 
is stiff with some limitation of motion.  After examination, 
the Veteran was diagnosed with intervertebral disc herniation 
with neural foraminal stenosis at the fifth lumbar-first 
sacral level and degenerative spondylosis of the lumbar 
spine.  The Veteran reported that he was seen by a doctor in 
service for back pain, x-rays were taken, and he was put on a 
temporary profile with light duty until he was discharged.  
The examiner rendered the opinion that the Veteran's current 
low back pain was at least as likely as not related to the 
Veteran's complaints of back pain during his military 
service.  The examiner indicated that he did not review the 
Veteran's claims folder to confirm the Veteran's complaints 
of back pain in service.  The examiner also rendered the 
opinion that the low back pain is less likely as not to be 
related to his flat feet and hallux valgus.  

In a VA treatment note, dated in November 2007, a VA 
podiatrist noted that the Veteran's foot conditions had not 
improved with conservative treatment and that they would 
likely need surgical intervention and rendered the opinion 
that the Veteran's foot structure and compensation were 
likely contributors and aggravators of the Veteran's low back 
condition.  

In May 2009 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that he served as a phone 
wireman and that he experienced low back pain after lifting 
heavy spools of wire and fell off a military jeep.  He 
indicated that he has pain radiating to his left thigh.  The 
Veteran stated that he was seen at sick call and that x-rays 
were taken.  He reported that after service he continued to 
have occasional bouts of low back pain that progressed in 
frequency with time.  He indicated that he did not seek 
medical attention and instead treated himself with ice, heat, 
and pain pills.  The Veteran was reported to have first 
sought treatment at VA in 1999.  At that time, the examiner 
noted that the Veteran was treated for foot problems and 
underwent surgery on both feet.  The examiner noted that the 
Veteran was first treated for complaints of low back pain at 
VA in February 2005.  The Veteran was noted to have low back 
pain radiating into the buttocks.  The examiner noted that 
the Veteran reported at that time that his back pain had 
begun a year earlier when he was doing heavy lifting at work.  
The examiner reported that the Veteran was treated again at 
VA in July and October 2005 for his low back pain.  The 
examiner indicated that the Veteran underwent a left L2 
through S1 facet medial branch nerve block in May 2006, a 
left radiofrequency ablation of the L2 median branch nerve 
block in October 2006, and a modified RACZ in January 2008.  
The examiner noted that the Veteran has been seen in the pain 
clinic for his low back pain approximately once a month.  The 
examiner reported that a MRI scan of the back, performed in 
November 2005, revealed an L5-S1 disk herniation with severe 
bilateral foraminal stenosis as well as L4-5 foraminal 
stenosis.

After examination, the examiner diagnosed the Veteran with 
degenerative disk disease at fourth-fifth lumbar and fifth 
lumbar first sacral with spinal stenosis by MRI scan.  The 
examiner rendered the opinion that the Veteran current lumbar 
spine disorder is less likely as not related to his military 
service.  The examiner reasoned that the Veteran's service 
treatment records did not reveal any complaint, diagnosis, or 
treatment for any low back pain during service and that the 
Veteran did not first complain of any low back pain until 
approximately 22 years after separation from service in 
February 2005.

At the hearing before the undersigned Veterans Law Judge, the 
Veteran testified that he had back pain since heavy lifting 
in service.

Review of the claims folder reveals that the Veteran is 
currently in receipt of service-connected compensation for 
bilateral pes planus, right hallux valgus, and left hallux 
valgus conditions.

In light of the evidence the Board finds that the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected foot 
conditions, is warranted.  The Veteran's service treatment 
records do not reveal any complaint, diagnosis, or treatment 
for any back condition and upon examination at separation 
from service the Veteran was not noted to have any low back 
condition.  The Veteran's record of service indicates that he 
served as a wireman.  As noted above, the Board finds 
credible the Veteran's reports that he was required to lift 
heavy spools of wire in service and that he suffered from 
back pain in service and since service.  As noted above, in 
May 2006, the Veteran's treating physician rendered the 
opinion that the Veteran's current back condition was, in 
part, attributable to the Veteran's foot conditions.  After 
examination in March 2007, the examiner rendered the opinion 
that the Veteran's back condition was less likely as not 
related to the Veteran's foot conditions and that the 
Veteran's back condition was at least as likely as not 
related to the Veteran's reports of in service back pain.  
While the examiner noted that he did not confirm the 
Veteran's reports of problems in service with the records, 
the Board finds credible the Veteran's assertions that he was 
injured in service and that he has had continuing symptoms 
thereafter.  In November 2007, a VA podiatrist, in 
conjunction with treatment for worsening foot conditions, 
rendered the opinion that the Veteran's back condition 
contributed to and aggravated the Veteran's back pain.  After 
examination in May 2009, the examiner rendered the opinion 
that the Veteran's back condition was less likely as not 
related to the Veteran's active service due to a lack of any 
record of treatment for any back condition or pain in service 
and due to a lack of any record of complaint, diagnosis, or 
treatment for any back condition for many years after 
service.  Accordingly, the Board finds the evidence regarding 
whether the Veteran's lumbar spine disorder is proximately 
due to or permanently aggravated by the Veteran's service-
connected foot conditions as well as the evidence regarding 
whether the Veteran's lumbar spine disorder is due to his 
active service, including the Veteran's reports of lifting 
heavy spools of wire in service, to be in equipoise and, 
therefore, service connection for a lumbar spine disorder, to 
include as secondary to service-connect foot conditions is 
warranted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected foot 
conditions, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


